DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered.

Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive. Applicant mainly argues that the cited prior art fails to teach aligning an outline of a scintillator, an outline of an image sensor, and an outline of a wiring board. Applicant mainly argues that the claimed outlines are not taught by Heo since Heo’s configuration describes that the electrode pad unit arranged on one side of the image sensor is electrically connected to the electrode pad unit of the PCB via a wire. This argument is not persuasive since the means for connecting the image sensor to the PCB does not inherently prevent the outlines of the image sensor and PCB from being aligned. Further, it is noted that instead of wire bonding, Heo also teaches soldering or using Anisotropic Conductive Film (ACF) or the like, for transmitting electric signals from the . 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo (US 20170224294 A1) in view of Muraki (US 6042267 A).
With regards to claim 1, Heo discloses an intraoral sensor comprising: a scintillator 140 including a first surface and a second surface; an image sensor [0045] (pixel array configured to convert light from the scintillator); and a wiring board 130 disposed, wherein, when viewed from a direction perpendicular to the first surface of the scintillator, an outline of the scintillator, an outline of the image sensor, and an outline of the wiring board are substantially aligned (Fig. 5) [0074]. Heo does not specifically teach the fiber optical plate as claimed. However, in a similar field of endeavor, Muraki teaches an intraoral sensor comprising a fiber optical plate 2 for transmitting light emitted from a phosphor to the image sensor, thus reducing light loss by effectively coupling the phosphor 
With regards to claim 2, Heo discloses wherein the outline of the image sensor does not protrude from the outline of the fiber optical plate and the outline of the wiring board (Fig. 5).
With regards to claim 3, Heo does not specify wherein the image sensor is a back-surface irradiation type image sensor. However, when considering the design options are limited to either a front-surface irradiation type image sensor or a back-surface irradiation type image sensor, choosing the optimum type would have been within the technical grasp of ordinarily skilled in the art. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Heo with the claimed sensor in order to optimize the detector size.
With regards to claim 4, Heo discloses a supporting substrate 120 configured to support the image sensor between the image sensor and the wiring board.
With regards to claim 5, Heo discloses wherein the scintillator is a film-like scintillator [0054] (applicant has not defined the phrase “film-like” and is therefore being interpreted as having at thickness ranging between 70-200um).
With regards to claim 6, Heo does not specify the claimed ball-like conductor. However, it is noted that such connection were generally well known in the art and would have been an obvious matter of design choice depending upon the particular needs of the application. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Heo with the claimed connection, which is known for easy mounting components without the use of wires.
With regards to claim 7, Heo does not specify the claimed underfill layer. However, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to 
With regards to claim 8, Heo discloses a connector 135 configured to electrically connect a cable 210 and be provided on an opposite surface of the wiring board from the image sensor (Fig. 4).
With regards to claim 9, Heo discloses multiple housings 170, 200, 190 to cover the scintillator, image sensor, and wiring board, but does not explicitly teach wherein said housings are sealed. However, such a modification would have been well known and considered obvious in view of protecting the interior components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884